DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	A preliminary amendment to the claims was filed on December 3rd, 2019.
	Applicant amended claims 1, 2, 5, 7, 8, 11, 14, 16, 29, 30, 35, 40, 41, 43, 47, 48, 50, 61, 62, and 68.
	Applicant cancelled claims 3 – 4, 6, 9 – 10, 12 – 13, 15, 17 – 28, 31 – 34, 36 – 39, 42, 44 – 46, 49, 51 – 60, 63 – 67, and 69 – 72.
	Applicant added new claim 73.
	The pending claims are 1, 2, 5, 7, 8, 11, 14, 16, 29, 30, 35, 40, 41, 43, 47, 48, 50, 61, 62, 68, and 73.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application 62/515,002 filed June 5th, 2017).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 3rd, 2019; April 28th, 2020; December 18th, 2020; and February 19th, 2021 were filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “200” in Figures 2A and 2B; and “538” in Figure 5D; and “No” and “Yes” in Figure 7.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “300” in Paragraph 158; “438” in Paragraph 212.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

Specification
The abstract of the disclosure is objected to because the Abstract is a single sentence and not a series of brief sentences in narrative form describing the inventive concept.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
A) In Paragraph 107, the “order to minimize” is unclear as to 
.
Appropriate correction is required.

The use of the terms “HTC Vive”, “Oculus Rift”, “Playstation VR”, “Wi Fi”, , which are a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because 
Such claim limitation(s) is/are: “electronic [encoder / decoder] processing device” in claim 29 and 61.
Such claim limitation(s) is/are: “input buffer” in claims 30 and 62.
Such claim limitation(s) is/are: “output buffer” in claims 30 and 62.
Such claim limitation(s) is/are: “decoder transceiver” in claims 30 and 62.
Such claim limitation(s) is/are: “encoder” and “decoder” in claims 35 and 68.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 2, 5, 7, 8, 11, 14, 16, 29, 30, 35, 40, 41, 43, 47, 48, 50, 61, 62, 68, and 73 are objected to because of the following informalities:
Regarding claims 1, 29, 40, and 61, the claims appear to only have support in the Specification for what is merely recited in the claim thus raising Written Description issues under 112(a) and further raising Enablement issues.


Regarding claim 2 the claims appear to only have support in the Specification for what is merely recited and no exemplary “sequence of compression schemes” in the claim thus raising Written Description issues under 112(a) and further raising Enablement issues.

Regarding claim 8, limitation ai) is redundant and the same in scope as claim 5 limitation c) but both are optional thus may not carry any patentable weight.
Regarding claim 41, see claim 8 for similar reasoning as the claim is the inverse processing of claim 8 (but similar limitations are recited).

Regarding claim 14, the metes and bounds of limitation civ) appear Indefinite regarding the “discarded” and lacks antecedent basis further raising issues of the metes and bounds of the optional limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 7, 8, 11, 14, 16, 29, 30, 35, 40, 41, 43, 47, 48, 50, 61, 62, 68, and 73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 29, 40, and 61, the metes and bounds of the claimed “different respective compression [or decompression] scheme” is indefinite as to what the schemes are or what the selection is made from or the order (implied if any).
Regarding claims 2, 5, 7, 8, 11, 14, 16, 30, 35, 41, 43, 47, 48, 50, 62, 68, and 73 depend on independent claims 1, 29, 40, and 61, but do not cure the deficiencies of the independent claims and thus are similarly Rejected.

Regarding claim 2, the metes and bounds of the claimed “sequence of compression schemes” is indefinite as to what the schemes are or what the selection is made from or the order (implied if any) to reasonable understand what constitutes a sequence.
Regarding claim 8, the metes and bounds of the claimed “for at least one of the n images” is indefinite as to how many of the subsequent limitations need to be met as the limitations appear to only be options and thus the patentable weight to afford the options and limitations conditionally recited is Indefinite.
Regarding claim 43, see claim 8 for similar reasoning as claim 8 is the compression process that claim 43 as the inverse decompression process performs and thus is similarly Rejected.

Regarding claim 11, the metes and bounds of the claimed “distance”, “direction”, and “increases further” (limitations ci), cii), and ciii)) are Indefinite as there is no second point or reference for the distance determination or direction claimed.
Regarding claim 14, the metes and bounds of the claimed “discarded” in limitations civ) and cv) are Indefinite since different definitions / understandings of “discarded” are permitted (e.g. zeroing a higher frequency coefficient is discarding the coefficient).

Regarding claims 16 the metes and bounds of the claimed “plurality of bit encoding schemes” is indefinite as to what the schemes are or what the selection is made from or the order (implied if any).


The term "degree of compression" in claim 5 (see at least limitations b) and i)) is a relative term which renders the claim indefinite.  The term "degree" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The terms "desired degree of compression", “quality of service”, “image display requirements”, and “error metrics” in claim 8 are relative terms which renders the claim indefinite.  The term "degree", "quality", “display requirements”, and “error metrics” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The terms "partially indicative" and “at least partially in accordance” in claim 11 are relative terms which renders the claim indefinite.  The term "partially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The terms "progressively smaller number of bits" and “progressively higher frequencies” in claim 14 are a relative term which renders the claim indefinite.  The term "progressively smaller" and "progressively higher" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "different degree of compression" in claim 16 is a relative term which renders the claim indefinite.  The term "degree of compression" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The terms "desired degree of compression", “quality of service”, “image display requirements”, and “error metrics” in claim 41 are relative terms which renders the claim indefinite.  The term "degree", "quality", “display requirements”, and “error metrics” are not defined by the claim, the specification does 
The terms "progressively smaller number of bits" and “progressively higher frequencies” in claim 48 are a relative term which renders the claim indefinite.  The term "progressively smaller" and "progressively higher" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "different degree of compression" in claim 50 is a relative term which renders the claim indefinite.  The term "degree of compression" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 5 recites the limitation "a different compression scheme" in limitations a), b), c), and i).  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the one or more images" in limitations ax) and axi).  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the one or more images" in limitations j) and k).  There is insufficient antecedent basis for this limitation in the claim.

Claim limitations “electronic [encoder / decoder] processing device”, “input buffer”, “output buffer”, “decoder transceiver”, “encoder” and “decoder” [Claims 29, 30, 35, 61, 62, and 68] invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Specification Paragraphs 161 and 178 leave open ended descriptions of the “electronic […] processing device” thus raising Indefinite issues.  At least Specification Paragraphs 186 – 192 describing the “buffer” uses a temporary description raising Indefinite issues since the description indicates the buffers are temporary / transitory.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 2, 5, 8, 43, 47, and 73 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 2, claim limitations a) and b) do not delineate there are multiple compression schemes (whatever they are) and further provides no antecedent basis to claim 1 limitation b) to show claim 2 does further limit claim 2.  Also, the sequence may be the same in limitation a) and b).
Regarding claim 5, the selection of (a) meets the limitations set in claim 1 and thus does not further limit claim 1 (n = 1 is allowed).  Additionally d) reciting “common” does not further limit “different” in claim 1.
Regarding claim 8, claim limitation c) recites “an encoding code indicative of the selected compression scheme”, but claim 1 appears to use a predefined scheme or different scheme per image thus improperly limits claim 1 further rendering the metes and bounds Indefinite.  Further, claim limitation a) is a selection, but “a different respective compression scheme” is used in claim 1 which appears to not permit selection in claim 8 thus not further limiting the claim.
Regarding claim 43, since n = 1 is permitted then the claim is not further limiting as repeating through images.
Regarding claim 47, since n = 1 is permitted then the claim is not further limiting as there is no image to duplicate is dropped / lost / discarded.  Further, the discarding of an image is optional so the duplication step appears optional as well thus not further limiting the claims from which it depends.
Regarding claim 73, since n = 1 is permitted the images are individually compressed, further claim 1 permits the usage of different schemes on a per frame basis thus claim 73 does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 29, 30, 35, 61, 62, and 68 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding claims 29 and 61, the claims recite an indefinite “electronic […] processing device” where in view of at least Specification Paragraphs 161 and 178 teach an open-ended description of the claimed processing device additionally in Specification Paragraphs 186 – 192 the “buffer” as part of the “processing device” is described as temporary thus raises issues as the processing device encompassing transitory media which is non-statutory subject matter.
Regarding claims 30 and 62, in view of Specification Paragraphs 186 – 192, the claimed buffers encompass transitory media which is non-statutory subject matter.  Further, the claims do not cure the deficiencies of independent claims 29 and 61.
Regarding claims 35 and 68, the claims encompass signals and carrier waves which are non-statutory subject matter.  Further, the claims do not cure the deficiencies of independent claims 29 and 61.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, 29, 30, 35, 40, 41, 43, 61, 62, 68, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena, et al. (US PG PUB 2016/0381398 A1 referred to as “Saxena” throughout) [Cited in Applicant’s December 3rd, 2019 IDS], and further in view of Rhodes (US Patent #8,184,069 B1 referred to as “Rhodes” throughout) [Cited in Applicant’s December 12th, 2020 IDS].
Regarding claim 1, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression.  The combination teaches
for a sequence of n images within the digital content stream [Saxena Figures 2, 5, and 8 (for images or video where one of ordinary skill in the art readily recognizes video as a sequence of images) as well as Paragraphs 40 and 67 – 77 (video processed and compressed); Rhodes Figure 1 (see at least reference character 116), 6 (subfigures included), 8 as well as Column 5 lines 25 – 33, Column 13 lines 4 – 26, and Column 14 lines 4 – 64 (video and sequence of images with ROIs for processing)]:
a) obtaining image data for each of the n images [Saxena Figures 2, 5, 6, and 8 as well as Paragraphs 65 – 78 (metadata is associate with each image / frame / part of an image and pixel information for compression); 

b) compressing the image data for at least some of the n images using a different respective compression scheme [Saxena Figures 2, 5, 6 ,8, and 10 (subfigures included) as well as Paragraphs 65 – 78 (metadata with each image to guide selection of compression of the image with high or low fidelity) and 111 – 114 (metadata for regions to use various compression techniques); Rhodes Figure 1 (see at least reference character 116), 5 (decide how to encode image data on a per image / region basis), 6 (subfigures included), 8, and 9 as well as Column 5 lines 25 – 33, Column 13 lines 4 – 46 (ROIs associated with each image as part of the image contents), and Column 14 lines 4 – 64 (video and sequence of images with ROIs for processing / selection of how high to compress the image including Table 1 with varying schemes / degrees of compressions for input images)].
The motivation to combine Rhodes with Saxena is to combine features in the same / related field of invention of compressing and transmitting images for display of head worn devices / glasses [Rhodes Column 1 lines 6 – 35] in order to improve the bandwidth used in transmitting data thus improving performance of the display [Rhodes Column 1 lines 18 – 35 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Saxena and Rhodes which will be used throughout the Rejection.

Regarding claim 2, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression.  The wherein the method includes at least one of: a) compressing the sequence of n images using a sequence of compression schemes [Saxena Figures 4 – 5 as well as Paragraphs 62 – 66 (fidelity selection / progressing through fidelities at which to compress) and 69 – 78; Rhodes Figures 4 – 5, 7 and 9 as well as Column 3 lines 53 – 61 (adaptive compression schemes used), Column 9 line 31 – Column 10 line 25 (resolution selection for compression/ fidelity selection and compression rates iterated), and Column 11 lines 22 – 49]; and, b) compressing a number of sequences of n images, each sequence being compressed using the same sequence of compression schemes [Saxena Figures 4 – 5 as well as Paragraphs 62 – 66 (fidelity selection / progressing through fidelities at which to compress increasing ratios or using smaller fidelities) and 69 – 78; Rhodes Figures 4 – 5, 7 and 9 as well as Column 3 lines 53 – 61 (adaptive compression schemes used), Column 9 line 31 – Column 10 line 25 (resolution selection for compression/ fidelity selection and compression rates iterated), and Column 11 lines 22 – 49].
Please see claim 1 for the motivation to combine Saxena and Rhodes.

Regarding claim 5, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression.  The Examiner notes the claim only requires “at least one of” options a) – i), thus not all limitations may be cited as they are not required in the interests of brevity, but does not necessarily mean the cite references do not teach features of the particular limitations.  The combination teaches
wherein at least one of:
a) each of the n images are compressed using a different compression scheme [See claim 1 limitation b) for citations];
b) each of the n images are compressed using a different compression scheme providing a different degree of compression [See claim 1 limitation b) for citations where the cited Rhodes Table 1 provide various degrees of compression (Saxena also in fidelity selection as would be readily obvious to one of ordinary skill in the art)];
c) at least one of the n images is compressed using a different compression scheme to each adjacent image [See claim 1 limitation b) for citations where additionally Rhodes Figures 4 -5 and 7 – 9 as well as Column 14 lines 4 – 45 (each ROI is a successive image thus adjacent images have different compression schemes)];
d) at least two images in the sequence of n images are compressed using a common compression scheme [See claim 1 limitation b) for citations where additionally Rhodes Figures 4 -5 and 7 – 9 as well as Column 14 lines 4 – 45 (each ROI is a successive image thus adjacent images have different compression schemes and extending the sequence to include multiple image captures iterating through the schemes in Table 1 renders the limitation obvious to one of ordinary skill in the art)];
e) at least one of the n images is compressed using a lossless compression scheme;
f) at least one of the n images is compressed using a lossy compression scheme;
g) at least one of the n images is uncompressed;
h) at least one of the n images is discarded to reduce a frame rate; and,
i) at least two of the respective compression schemes provide a different degree of compression [See claim 1 limitation b) for citations where the cited Rhodes Table 1 provide various degrees of compression (Saxena also in fidelity selection as would be readily obvious to one of ordinary skill in the art)].
Please see claim 1 for the motivation to combine Saxena and Rhodes.

Regarding claim 7, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.

a) obtaining next image data for a next one of the n images [Saxena Figures 2, 5 – 6, 8, (for images or video where one of ordinary skill in the art readily recognizes video as a sequence of images), and 10 (subfigures included) as well as Paragraphs 40 and 67 – 77 (video processed and compressed and metadata data included with each image to be compressed / decompressed); Rhodes Figure 1 (see at least reference character 116), 4 – 6 (subfigures included where Figures 4 and 5 are iterative methods to encode / decode images), 8 as well as Column 5 lines 25 – 33, Column 11 lines 10 – 33, Column 13 lines 4 – 26, and Column 14 lines 4 – 64 (video and sequence of images with ROIs for processing)];
b) compressing the next image data [Saxena Figures 2, 5 – 6, 8, (for images or video where one of ordinary skill in the art readily recognizes video as a sequence of images), and 10 (subfigures included) as well as Paragraphs 40 and 67 – 77 (video processed and compressed and metadata data included with each image to be compressed / decompressed); Rhodes Figure 1 (see at least reference character 116), 4 – 6 (subfigures included where Figures 4 and 5 are iterative methods to encode / decode images), 8, and 9 as well as Column 5 lines 25 – 33, Column 11 lines 10 – 33 (encoding next image data), Column 13 lines 4 – 46 (compressing current and next image), and Column 14 lines 4 – 64 (video and sequence of images with ROIs for processing)]; and,
c) repeating steps a) and b) for each of the n images [Saxena Figures 2, 5 – 6, 8, (for images or video where one of ordinary skill in the art readily recognizes video as a sequence of images), and 10 (subfigures included) as well as Paragraphs 40 and 67 – 77 (video processed and compressed and metadata data included with each image to be compressed / decompressed); Rhodes Figure 1 (see at least reference character 116), 4 – 6 (subfigures included where Figures 4 and 5 are iterative methods to encode / decode images), 8, and 9 as well as Column 5 lines 25 – 33, Column 11 lines 10 – 33 (encoding next image data), Column 13 lines 4 – 46 (compressing current and next image), and Column 14 lines 4 – 64 (video and sequence of images with ROIs for processing); where further the Examiner observes 
Please see claim 1 for the motivation to combine Saxena and Rhodes.

Regarding claim 8, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression.  The Examiner notes the claim only requires “at least one of” options i) – xii), thus not all limitations may be cited as they are not required in the interests of brevity, but does not necessarily mean the cite references do not teach features of the particular limitations.  The combination teaches
wherein the method includes, for at least one of the n images:
a) selecting one of a plurality of compression schemes in accordance with at least one of [See claim 1 limitation (b) for citations and further see the citations in the sub-limitations below rendering the claim limitation obvious to one of ordinary skill]:
i) compression schemes used for adjacent images in the sequence of n images [See claim 5 limitation c) for citations]:
ii) a desired degree of compression [See claim 1 limitation b) for citations where the cited Rhodes Table 1 provide various degrees of compression (Saxena also in fidelity selection as would be readily obvious to one of ordinary skill in the art) and further Rhodes Figures 4 – 5 and 7 – 9 as well as Column 11 lines 14 – 49 (degree of compression based on other factors) and Column 14 lines 4 – 45 (varying degrees of compression of an image / part of an image)];
iii) a transmission bandwidth of a communications link used to transmit the compressed image data [Saxena Paragraph 93; Rhodes Figures 4 – 5 and 9 as well as Column 11 lines 14 – 49 (bandwidth 
iv) a transmission quality of service of a communications link used to transmit the compressed image data [Saxena Paragraphs 30 – 32, 39 – 41, 109 – 110, and 116 – 118 (transmission / transmitting image considerations with quality considerations); Rhodes Figures 4 – 5 and 9 as well as Column 9 lines 26 – 55 (quality in transmission considerations), Column 11 lines 14 – 49 (bandwidth considerations to set encoding time / compression ratio), Column 12 lines 17 – 63 (bandwidth control in communications), and Column 13 lines 4 – 46];
v) movement of a display device [Saxena Figure 1 (HMD system – see at least reference character 100) as well as Paragraphs 41 – 44 (head movement tracked while wearing device) and Paragraphs 60 – 65; Rhodes Figures 1 – 2 (see at least reference character 116), 4 – 6 (see at least reference character 604), and 9 as well as Column 4 line 38 – Column 5 line 32 (head movement while wearing the glasses / device for display tracked), Column 8 lines 41 – 62 (head movement), and Column 13 lines 16 – 62 (movement, detected and predicted as a function of previous movement)];
vi) predicted movement of a display device [Saxena Figure 1 (HMD system – see at least reference character 100) as well as Paragraphs 41 – 44 (head movement tracked while wearing device) and Paragraphs 60 – 65 (predicted movement based on trajectories); Rhodes Figures 1 – 2 (see at least reference character 116), 4 – 6 (see at least reference character 604), and 9 as well as Column 4 line 38 – Column 5 line 32 (head movement while wearing the glasses / device for display tracked), Column 8 lines 41 – 62 (head movement), and Column 13 lines 16 – 62 (movement, detected and predicted as a function of previous movement)];
vii) image display requirements [Saxena Figures 1, 3, 8, and 10 (see at least reference character 155) as well as Paragraphs 39 – 42 (display requirements based on user / HMD orientation), 55 – 58 (display considerations / parameters), 91 – 93 (display parameters), 95 – 97 (compatibility with the display); Rhodes Figures 1, 4 – 6 (see at least reference character 600) as well as Column 8 lines 46 – 67 (time to display / transmit considerations for compression), Column 9 lines 31 – 65 (display resolution for compression consideration), Column 11 lines 4 – 33 and Column 12 lines 9 – 49 (display affecting transmission time and bandwidth considerations)];
viii) a target display resolution [Saxena Figures 1, 3, 8, and 10 (see at least reference character 155) as well as Paragraphs 39 – 42 and 65; Rhodes Figures 1, 4 – 6 (see at least reference character 600) as well as Column 8 lines 46 – 67 (time to display / transmit considerations for compression), Column 9 lines 31 – 65 (display resolution for compression consideration), Column 11 lines 4 – 33 and Column 12 lines 9 – 49 (resolution to display selected / affects compression)];
ix) a channel being processed [Saxena Paragraphs 32 and 93 (transmission channel used in combination with Rhodes); Rhodes Figures 4 – 5 and 9 as well as Column 3 lines 53 – 61 (transmission channel considerations), Column 9 lines 27 – 30 (channel considerations in encoding / decoding), Column 11 lines 14 – 49 (bandwidth considerations to set encoding time / compression ratio), Column 12 lines 17 – 63 (bandwidth control in communications), and Column 13 lines 4 – 46];
x) a position of the array of pixels within the one or more images [See the next limitation for citations];
xi) a position of the array of pixels within the one or more images relative to a point of gaze of an observer of the one or more images [Saxena Figure 4 as well as Paragraphs 39 – 42 (head movement / direction for pixels/ images to treat / compress), 49 – 61 (treatment of the viewpoint / gaze to determine images to compress to varying degrees and select different schemes); Rhodes Figures 4 – 6 as well as Column 6 lines 25 – 51 (gaze direction for image / area of interest), Column 7 line 49 – Column 8 line 8, Column 8 lines 41 – 62 (gaze direction for points / pixels of interest in an image for compression), Column 9 lines 31 – 55 (gaze of use for ROI detection for selective encoding / compression), Column 13 lines 4 – 62 and Column 14 lines 4 – 45 (compression on ROI including those based on gaze direction)]; and,
xii) error metrics [Saxena Paragraphs 39 – 41 (picture quality assessed) and 63 – 66 (fidelity / loss considerations); Rhodes Figures 4 – 6 as well as Column 9 lines 31 – 55 (quality and distortion / error considerations in encoding data)];
b) compressing the image data with the selected compression scheme to generate compressed image data [See claim 1 limitation b) for citations and citations in claim 8 limitation a) (selection of compression scheme with considerations)];
c) determining an encoding code indicative of the selected compression scheme [Saxena Figures 1, 5, 8, and 10 (subfigures included) as well as Paragraphs 39 – 48 (metadata indicating compression 
d) associating the encoding code with the compressed image data [Saxena Figures 1, 5, 8, and 10 (subfigures included) as well as Paragraphs 39 – 48 (metadata indicating compression technique used and ROIs compressed), 65 – 78 (metadata with each image to indicate compression of image data), 95 – 98, and 111 – 114 (metadata for regions to use various compression techniques); Rhodes Figure 1 (see at least reference character 116), 5 (decide how to encode image data on a per image / region basis), 6 (subfigures included), 8, and 9 as well as Column 5 lines 25 – 33, Column 10 lines 31 – 55 (signal to decoder schemes to progress through), Column 13 lines 4 – 46 (ROIs associated with each image as part of the image contents), and Column 14 lines 4 – 64 (video and sequence of images with ROIs for processing / selection compression the image including Table 1 with varying schemes / degrees of compressions)].
Please see claim 1 for the motivation to combine Saxena and Rhodes.

Regarding claim 29, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression.  The combination teaches
at least one electronic encoder processing device that [Saxena Figure 1 (see at least reference character 140) as well as Paragraphs 32 – 35, 38 – 41 (processor executes functions of an encoder / decoder), and 45; Rhodes Figures 1 and 8 (see at least reference characters 110, 800, and 810) as well as Column 14 lines 46 – 64 (various devices for implementation of the encoder / decoder) and Column 15 lines 28 – 67]:
a) obtains image data for each of the n images [See claim 1 limitation (a) for citations as the same / similar feature is recited in the method performed by the claimed apparatus]; and,
b) compresses the image data for at least some of the n images using a different respective compression scheme [See claim 1 limitation (b) for citations as the same / similar feature is recited in the method performed by the apparatus].
Please see claim 1 for the motivation to combine Saxena and Rhodes as the method performed by the claimed apparatus.

Regarding claim 30, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression.  The combination teaches
a) an encoder input buffer that receives the image data [Saxena Figure 1 (see at least reference characters 110, 115, 125, 140, and 160), 8 and 10 (subfigures included) as well as Paragraphs 29 – 33 (memory for image data to encode) and 35 – 40 (receive encoded input to decode and display), 45, and 67; Rhodes Figures 1 – 2, 6, and 8 – 9 (see at least reference characters 106, 110, 810, 815, 840, 850, 870, and 901) as well as Column 12 lines 9 – 31 and Column 12 line 17 – Column 13 line 15 (transmit and receive data to store for processing to compress or display) and Column 16 lines 1 – 37];
b) an encoder output buffer that stores compressed image data [Saxena Figure 1 (see at least reference characters 110, 115, 125, 140, and 160), 8 and 10 (subfigures included) as well as Paragraphs 29 – 33 (memory for image data to display) and 35 – 40 (receive encoded input to decode and display), 45, and 67; Rhodes Figures 1 – 2, 6, and 8 – 9 (see at least reference characters 106, 110, 810, 815, 840, 850, 870, and 901) as well as Column 12 lines 9 – 31 and Column 12 line 17 – Column 13 line 15 (transmit and receive data to store for processing to compress or display) and Column 16 lines 1 – 37]; and,
c) an encoder transmitter that transmits the image data from the encoder output buffer [Saxena Figure 1 (see at least reference characters 110, 115, 125, 140, and 160), 8 and 10 (subfigures included) as well as Paragraphs 29 – 33 (memory for image data to display as received by a transceiver), 36 – 42 (receive encoded input to decode and display), 45, and 67; Rhodes Figures 1, 4 – 5, and 8 – 9 (see at least reference characters 102, 104, 106, 850, and 870) as well as Column 6 lines 25 – 51 (transmit encoded data / data to support encoding to store in a buffer / memory / processor) and Column 8 line 62 – Column 9 line 10 (transmitter to encoded data)].
Please see claim 29 for the motivation to combine Saxena and Rhodes.

Regarding claim 35, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression.  The combination teaches wherein the apparatus includes an encoder in wireless communication with a decoder allowing image data to be transferred between the encoder and decoder as compressed image data [Saxena Figure 1 as well as Paragraphs 28 – 30 (wireless communication with devices in a networked arrangement); Rhodes Figures 1, 4 – 5, and 8 – 9 (see at least reference characters 106, 901, and 905) as well as Column 3 line 62 – Column 4 line 37 (wireless communication between devices) and 
Please see claim 29 for the motivation to combine Saxena and Rhodes.

Regarding claim 40, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression.  The Examiner observes the claim is the inverse (decoding / decompression) of claim 1 where one of ordinary skill in the art would readily recognize the citations in claim 1 as the inverse of the claimed decoding / decompression claim especially in view of Saxena Paragraphs 40 and 95 – 97.  The combination teaches
for a sequence of n images within the digital content stream [Saxena Figures 2, 5, and 8 (for images or video where one of ordinary skill in the art readily recognizes video as a sequence of images) as well as Paragraphs 40 and 65 – 77 (video processed and de-compressed); Rhodes Figure 1 (see at least reference character 116), 6 (subfigures included), 8, 9, as well as Column 5 lines 25 – 33, Column 11 line 50 – Column 12 line 50 (decoding compressed image data received) Column 13 lines 4 – 26, and Column 14 lines 4 – 64 (video and sequence of images with ROIs for processing)]:
a) obtaining compressed image data for at least some of the n images [See claim 1 as well for citations in limitations (a) and (b) for forming the compressed data; Saxena Figures 2, 5, 6, and 8 as well as Paragraphs 65 – 78 (metadata is associate with each image / frame / part of an image signaling how to decompress the compressed image); Rhodes Figures 4, 5, 8, and 9 (see at least reference character 414) as well as Column 10 lines 14 – 39 (decoding compressed data) and Column 13 lines 4 – 46]; and
b) decompressing the compressed image data for each of the at least some of the n images using a different respective decompression scheme [See claim 1 claim limitation (b) as well for citations since the limitation is an obvious variant being the inverse of claim 1 limitation (b) to one of ordinary skill 
Please see claim 1 for the motivation to combine Saxena and Rhodes as decompression is the obvious inverse process of the compression scheme / process of the method of claim 1 [See Saxena Paragraphs 40 and 95 – 97 at least].

Regarding claim 41, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression.  The Examiner observes the claim is the inverse (decoding / decompression) of claim 8 where one of ordinary skill in the art would readily recognize the citations in claim 8 as the inverse of the claimed decoding / decompression claim especially in view of Saxena Paragraphs 40 and 95 – 97.  The Examiner notes the claim only requires “at least one of” options a) – l), thus not all limitations may be cited as they are not required in the interests of brevity, but does not necessarily mean the cite references do not teach features of the particular limitations.  The combination teaches
wherein the decompression scheme corresponds to a compression scheme used to generate the compressed image data and wherein the method includes selecting the respective decompression scheme [Saxena Figures 1, 5, 8, and 10 (subfigures included) as well as Paragraphs 39 – 48 (metadata indicating compression technique used for decoding / decompression), 65 – 78 (metadata with each image including for decompression of image data), 95 – 98 (decode/ decompress inverse of encoding / in accordance with at least one of:
a) a compression scheme code indicative of the compression scheme used to compress the image data [See claim 8 limitations c) and d) and “wherein” limitation in the pending claim for citations];
b) a desired degree of compression [See claim 8 limitation aii) and “wherein” limitation in the pending claim for citations];
c) a transmission bandwidth of a communication link used to transmit the compressed image data [See claim 8 limitation aiii) and “wherein” limitation in the pending claim for citations];
d) a transmission quality of service of a communications link used to transmit the compressed image data [See claim 8 limitation aiv) and “wherein” limitation in the pending claim for citations];
e) movement of a display device [See claim 8 limitation av) and “wherein” limitation in the pending claim for citations];
f) predicted movement of a display device [See claim 8 limitation avi) and “wherein” limitation in the pending claim for citations];
g) image display requirements [See claim 8 limitation avii) and “wherein” limitation in the pending claim for citations];
h) a target display resolution [See claim 8 limitation aviii) and “wherein” limitation in the pending claim for citations];
i) a channel being processed [See claim 8 limitation aix) and “wherein” limitation in the pending claim for citations];
j) a position of the array of pixels within the one or more images [See claim 8 limitation ax) and “wherein” limitation in the pending claim for citations];
k) a position of the array of pixels within the one or more images relative to a point of gaze of an observer of the one or more images [See claim 8 limitation axi) and “wherein” limitation in the pending claim for citations]; and,
l) error metrics [See claim 8 limitation axii) and “wherein” limitation in the pending claim for citations];
Please see claim 40 for the motivation to combine Saxena and Rhodes.

Regarding claim 43, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression.  The Examiner observes the claim is the inverse (decoding / decompression) of claim 7 where one of ordinary skill in the art would readily recognize the citations in claim 7 as the inverse of the claimed decoding / decompression claim especially in view of Saxena Paragraphs 40 and 95 – 97.  The combination teaches
a) obtaining next compressed image data for a next one of the n images [See claim 7 claim limitation (a) as well for citations since the limitation is an obvious variant being the inverse of claim 7 limitation (a) to one of ordinary skill in the art.  Saxena Figures 2, 5, and 8 (for images or video where one of ordinary skill in the art readily recognizes video as a sequence of images) as well as Paragraphs 40 and 65 – 77 (video processed and de-compressed); Rhodes Figure 1 (see at least reference character 116), 4 – 6 (subfigures included where Figures 4 and 5 are iterative methods to encode / decode images), 8, 9, as well as Column 5 lines 25 – 33, Column 11 lines 10 – 33, Column 13 lines 4 – 26, Column 11 line 50 – Column 12 line 50 (decoding compressed image data received) Column 13 lines 4 – 26, and Column 14 lines 4 – 64 (video and sequence of images with ROIs for processing and decoding)];
b) decompressing the next compressed image data [See claim 7 claim limitation (b) as well for citations since the limitation is an obvious variant being the inverse of claim 7 limitation (b) to one of 
c) repeating steps a) and b) for each of the n images [See claim 7 claim limitation (c) as well for citations since the limitation is an obvious variant being the inverse of claim 7 limitation (c) to one of ordinary skill in the art.  Saxena Figures 2, 5, 6, and 8 as well as Paragraphs 38 – 42 (decoding compressed / encoded data), 65 – 78 (metadata is associate with each image / frame / part of an image signaling how to decompress the compressed image), and 95 – 97 (renders obvious decoding / decompression as the inverse process of encoding as readily known to one of ordinary skill in the art); Rhodes Figures 1, 4 – 6 (subfigures included where Figures 4 and 5 are iterative methods to encode / decode images), 8, and 9 (see at least reference character 414) as well as Column 5 lines 25 – 33, Column 10 lines 14 – 39 (decoding compressed data) Column 11 lines 10 – 33 (encoding next image data to be later decoded), Column 13 lines 4 – 46 (decompressing current and next image), and Column 14 lines 4 – 64 (video and sequence of images with ROIs for processing); Further, the Examiner observes MPEP2144.04VI B (Duplication of Parts) provides additional motivation / rationale rendering obvious repeating limitations a) and b) in the current claim].
Please see claim 40 for the motivation to combine Saxena and Rhodes.

Regarding claim 61, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.

the apparatus including at least one electronic decoder processing device that [Saxena Figure 1 (see at least reference character 140) as well as Paragraphs 32 – 35, 38 – 41 (processor executes functions of an encoder / decoder), and 45; Rhodes Figures 1 and 8 (see at least reference characters 110, 800, and 810) as well as Column 14 lines 46 – 64 (various devices for implementation of the encoder / decoder) and Column 15 lines 28 – 67]:
a) obtaining compressed image data for at least some of the n images [See claim 40 limitation (a) for citations as the same / similar feature is recited in the method performed by the claimed apparatus]; and,
b) decompressing the compressed image data for each of the at least some of the n images using a different respective decompression scheme [See claim 40 limitation (b) for citations as the same / similar feature is recited in the method performed by the apparatus].
Please see claim 40 for the motivation to combine Saxena and Rhodes as the method performed by the claimed apparatus.

Regarding claim 62, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression.  The Examiner observes the claim is the inverse (decoding / decompression) of claim 29 where one of ordinary 
a) a decoder input buffer that receives the compressed image data [Saxena Figure 1 (see at least reference characters 110, 115, 125, 140, and 160), 8 and 10 (subfigures included) as well as Paragraphs 29 – 33 (memory and receivers for image data from other sources) and 36 – 40 (receive encoded input); Rhodes Figures 1 – 2, 6, and 8 – 9 (see at least reference characters 106, 110, 810, 815, 840, 850, 870, and 901) as well as Column 12 lines 9 – 31 and Column 12 line 50 – Column 13 line 15 (transmit and receive data to store for processing to compress or display) and Column 16 lines 1 – 37]; and
b) a decoder output buffer that stores the image data [Saxena Figure 1 (see at least reference characters 110, 115, 125, 140, and 160), 8 and 10 (subfigures included) as well as Paragraphs 29 – 33 (memory for image data to display) and 36 – 40 (receive encoded input to decode and display); Rhodes Figures 1 – 2, 6, and 8 – 9 (see at least reference characters 106, 110, 810, 815, 840, 850, 870, and 901) as well as Column 12 lines 9 – 31 and Column 12 line 50 – Column 13 line 15 (transmit and receive data to store for processing to compress or display) and Column 16 lines 1 – 37]; and,
c) a decoder transceiver that receives the compressed image data and provides the compressed image data to the input buffer [Saxena Figure 1 (see at least reference characters 110, 115, 125, 140, and 160), 8 and 10 (subfigures included) as well as Paragraphs 29 – 33 (memory for image data to display as received by a transceiver) and 36 – 40 (receive encoded input to decode and display)].
Please see claim 61 for the motivation to combine Saxena and Rhodes.

Regarding claim 68, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression.  The Examiner observes the claim is the inverse (decoding / decompression) of claim 29 where one of ordinary wherein the apparatus includes a decoder in wireless communication with an encoder allowing image data to be transferred between the encoder and decoder as compressed image data [Saxena Figure 1 as well as Paragraphs 28 – 30 (wireless communication with devices in a networked arrangement); Rhodes Figures 1, 4 – 5, and 8 – 9 (see at least reference characters 106, 901, and 905) as well as Column 3 line 62 – Column 4 line 37 (wireless communication between devices) and Column 12 line 32 – Column 13 line 26 (bandwidth control of wireless communication of data between devices)].
Please see claim 61 for the motivation to combine Saxena and Rhodes.

Regarding claim 73, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression.  The combination teaches wherein each image is a frame and wherein the method allows each frame within the digital content stream to be compressed individually [Saxena Figures 2 – 6 as well as Paragraphs 44 (“image” and “frame” are obvious variants to one of ordinary skill in the art), 73 and 109; Rhodes Figures 4 – 5 and 9 as well as Column 10 line 59 – Column 11 line 13 (frame compressed has the image data) and Column 12 lines 13 – 57 (frame has several ROIs of an image to transmit)].
Please see claim 1 for the motivation to combine Saxena and Rhodes.

Claims 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena, Rhodes, and further in view of Keeney, et al (US Patent #7,027,655 B2 referred to as “Keeney” throughout) [Cited in Applicant’s December 18th, 2020 IDS].

It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression and in combination with Keeney’s teachings in taking transforms, quantizing, and zeroing transform coefficients to more efficient encode (and have shorter words to decode similarly) image data.  The combination teaches
wherein the method includes using at least one compression scheme to:
a) obtain pixel data from the image data, the pixel data representing an array of pixels within the one or more images [See claim 14 limitation a) for citations since the same / similar features are recited];
b) determine a position of the array of pixels within the one or more images relative to a defined position, the defined position being at least partially indicative of a point of gaze of the user [Saxena Figure 4 as well as Paragraphs 39 – 42 (head movement / direction for pixels/ images to treat / compress), 49 – 61 (treatment of the viewpoint / gaze to determine images to compress to varying degrees and select different schemes); Rhodes Figures 4 – 6 as well as Column 6 lines 25 – 51 (gaze direction for image / area of interest), Column 7 line 49 – Column 8 line 8, Column 8 lines 41 – 62 (gaze direction for points / pixels of interest in an image for compression), Column 9 lines 31 – 55 (gaze of use for ROI detection for selective encoding / compression), Column 13 lines 4 – 62 and Column 14 lines 4 – 45 (compression on ROI including those based on gaze direction); Keeney Figures 2 – 4 as well as Column 6 line 42 – Column 7 line 23 (gaze of user / viewer to establish ROIs in images as focus point for compression), Column 8 lines 5 – 27 (human fovea considerations / compression with foveal vision 
c) compress the pixel data at least partially in accordance the determined position so that a degree of compression depends on the determined position of the array of pixels [Saxena Figure 4 as well as Paragraphs 39 – 42 (head movement / direction for pixels/ images to treat / compress), 49 – 61 (treatment of the viewpoint / gaze to determine images to compress to varying degrees and select different schemes); Rhodes Figures 4 – 6 as well as Column 6 lines 25 – 51 (gaze direction for image / area of interest), Column 7 line 49 – Column 8 line 8, Column 8 lines 41 – 62 (gaze direction for points / pixels of interest in an image for compression), Column 9 lines 31 – 55 (gaze of use for ROI detection for selective encoding / compression (e.g. low or high compression)), Column 13 lines 4 – 62 and Column 14 lines 4 – 45 (compression on ROI including gaze direction consideration with degrees of compression in Table 1); Keeney Figures 2 – 4 as well as Column 6 line 42 – Column 7 line 23 (gaze of user / viewer to establish ROIs in images as focus point for compression), Column 8 lines 5 – 27 (human fovea considerations / compression with foveal vision considered for how much to compress the image (resolution / block size / frequencies allowed and quantization)), and Column 10 lines 26 – 62 (foveal vision considerations including distance to view image from including Q factor selection for degree of compression)] and so that the degree of compression at least one of:
i) is based on a distance from the defined point [Saxena Figure 4 as well as Paragraphs 49 – 61 (distance from eye / gaze used); Rhodes Figures 4 – 6 as well as Column 6 lines 25 – 51 (gaze direction for image / area of interest), Column 7 line 49 – Column 8 line 8, Column 8 lines 41 – 62 (gaze direction for points / pixels of interest in an image for compression), Column 9 lines 31 – 55 (gaze of use for ROI detection for selective encoding / compression (e.g. low or high compression)), Column 13 lines 4 – 62 (distance from gaze / eye to ROI used in compression degree determination) and Column 14 lines 4 – 45 (compression on ROI including gaze direction consideration with degrees of compression in Table 1); Keeney Figures 2 – 4 as well as Column 6 line 42 – Column 7 line 23 (gaze of user / viewer to establish ROIs in images as focus point for compression), Column 8 lines 5 – 27 (human fovea considerations / compression with foveal vision considered for how much to compress the image (resolution / block size / 
ii) is based on a direction relative to the defined point [Saxena Figure 4 as well as Paragraphs 35 – 36 and 49 – 61 (direction of device / viewer gaze used in prioritizing compression of image); Rhodes Figures 4 – 6 as well as Column 6 lines 25 – 51 (gaze direction for image / area of interest), Column 7 line 49 – Column 8 line 8, Column 8 lines 41 – 62 (gaze direction for points / pixels of interest in an image for compression), Column 9 lines 31 – 55 (gaze direction of use for ROI to select encoding / compression (e.g. low or high compression)), Column 13 lines 4 – 62 (direction from gaze / eye to ROI used in compression degree determination) and Column 14 lines 4 – 45 (compression on ROI including gaze direction consideration with degrees of compression in Table 1); Keeney Figures 2 – 4 as well as Column 6 line 42 – Column 7 line 23 (gaze of user / viewer to establish ROIs in images as focus point for compression), Column 8 lines 5 – 27 (human fovea considerations / compression with foveal vision considered for how much to compress the image (resolution / block size / frequencies allowed and quantization)), and Column 10 lines 26 – 62 (foveal vision considerations including direction to view image from including Q factor selection for degree of compression)];
iii) increases further from the defined point [Saxena Figure 4 as well as Paragraphs 49 – 61 (distance from eye / gaze used); Rhodes Figures 4 – 6 as well as Column 6 lines 25 – 51 (gaze direction for image / area of interest), Column 7 line 49 – Column 8 line 8, Column 8 lines 41 – 62 (gaze direction for points / pixels of interest in an image for compression), Column 9 lines 31 – 55 (gaze of use for ROI detection for selective encoding / compression (e.g. low or high compression)), Column 13 lines 4 – 62 (distance from gaze / eye to ROI used in compression degree determination where high compression is used for less significant / distant portions) and Column 14 lines 4 – 45 (compression on ROI including gaze direction consideration with degrees of compression in Table 1); Keeney Figures 2 – 4 as well as Column 6 line 42 – Column 7 line 23 (gaze of user / viewer to establish ROIs in images as focus point for compression), Column 8 lines 5 – 27 (human fovea considerations / compression with foveal vision considered for how much to compress the image (resolution / block size / frequencies allowed and quantization)), and Column 10 lines 26 – 62 (foveal vision considerations including distance to view 
iv) provides foveated compression [Keeney Figures 2 – 4 as well as Column 6 line 42 – Column 7 line 23 (gaze of user / viewer to establish ROIs in images as focus point for compression), Column 8 lines 5 – 27 (human fovea considerations / compression with foveal vision considered for how much to compress the image (resolution / block size / frequencies allowed and quantization)), and Column 10 lines 26 – 62 (foveal vision considerations including distance to view image from including Q factor selection for degree of compression)].
Please see claim 14 for the motivation to combine Saxena, Rhodes, and Keeney as the current limitation performs operations and compression determinations on an array of pixels as does claim 14.

Regarding claim 14, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Keeney teaches particulars in coding / compressing images (and renders obvious the inverse operation as well) including zeroing transform coefficients to improve codeword length in encoding (and similarly for decoding) incorporating block / region based encoding techniques.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression and in combination with Keeney’s teachings in taking transforms, quantizing, and zeroing transform coefficients to more efficient encode (and have shorter words to decode similarly) image data.  The combination teaches
wherein the method includes using at least one compression scheme to:
a) obtain pixel data from the image data, the pixel data representing an array of pixels within the one or more images [Saxena Figures 2, 4, 5, 8 and 10 (subfigures included) as well as Paragraphs 66 – 78 (pixels locations and coordinates / array treatment for segmentation and encoding); Rhodes Figures 4 
b) apply a transformation to the pixel data to determine a set of frequency coefficients indicative of frequency components of the array of pixels [Saxena Figures 2, 4, 5, 8 and 10 (subfigures included) as well as Paragraphs 66 – 78 (pixels locations and data for encoding); Rhodes Figures 4 – 7 and 9 (subfigures included) as well as Column 7 lines 25 – 47 (images contains pixel data / arrays of pixels), Column 8 lines 46 – Column 9 line 25 (transforms of pixels to generate frequency information performed – combinable / modified by Keeney), and Column 13 lines 4 – 46 (pixels comprise ROIs to compress for transforms); Keeney Figures 2 and 4 as well as Column 8 lines 22 – 67 (blocks of pixels used for compression is DCT transform is used thus providing frequency content to further compress (quantize / truncate / set to zero particular coefficients)), and Column 9 lines 1 – 41 (combinable with wavelets to generate frequency information to further process)];
c) selectively encode at least some of the frequency coefficients using a bit encoding scheme to thereby generate a set of encoded frequency coefficients, wherein the bit-encoding scheme defines fee number of bits used to encode each of fee frequency coefficients [Saxena Figures 2, 4, 5, 8 and 10 (subfigures included) as well as Paragraphs 66 – 78 (pixels locations and data for encoding); Rhodes Figures 4 – 7 and 9 (subfigures included) as well as Column 7 lines 25 – 47 (images contains pixel data / arrays of pixels), Column 8 lines 46 – Column 9 line 25 (transforms of pixels to generate frequency information performed – combinable / modified by Keeney), Column 13 lines 4 – 46 and Column 14 lines 4 – 45 (pixels comprise ROIs to compress for transforms at various levels); Keeney Figures 2 and 4 as well as Column 8 lines 22 – 67 (truncating DCT transform or set to zero particular coefficients as part of selective encoding where one of ordinary skill in view of the teachings of Keeney recognizes zero values have shorter codewords and uses fewer bits in encoding), and Column 9 lines 1 – 53 (using frequency cut-off / select frequencies)], and wherein the frequency coefficients are selectively encoded so that at least one of:
i) at least some of the encoded frequency coefficients have different numbers of bits [Rhodes Figures 4 – 7 and 9 (subfigures included) as well as Column 7 lines 25 – 47 (images contains pixel data / arrays of pixels), Column 8 lines 46 – Column 9 line 25 (transforms of pixels to generate frequency information performed to generate zero coefficients – combinable / modified by Keeney), Column 13 lines 4 – 46 and Column 14 lines 4 – 45 (pixels comprise ROIs to compress for transforms at various levels); Keeney Figures 2 and 4 as well as Column 8 lines 22 – 67 (truncating DCT transform coefficients or set to zero particular coefficients as part of selective encoding where one of ordinary skill in view of the teachings of Keeney recognizes zero values have shorter codewords and uses fewer bits in encoding), and Column 9 lines 1 – 53 (using frequency cut-off / select frequencies to generate more zero coefficients at higher frequencies and use shorter codewords for zero values)];
ii) a smaller number of bits are used to encode frequency coefficients corresponding to higher frequencies [Rhodes Figures 4 – 7 and 9 (subfigures included) as well as Column 7 lines 25 – 47 (images contains pixel data / arrays of pixels), Column 8 lines 46 – Column 9 line 25 (transforms of pixels to generate frequency information performed to generate zero coefficients – combinable / modified by Keeney), Column 13 lines 4 – 46 and Column 14 lines 4 – 45 (pixels comprise ROIs to compress for transforms at various levels); Keeney Figures 2 and 4 as well as Column 8 lines 22 – 67 (truncating DCT transform coefficients or set to zero particular coefficients as part of selective encoding where one of ordinary skill in view of the teachings of Keeney recognizes zero values have shorter codewords and uses fewer bits in encoding), and Column 9 lines 1 – 53 (using frequency cut-off / select frequencies to generate more zero coefficients at higher frequencies and use shorter codewords for zero values)];
iii) a progressively smaller number of bits are used to encode frequency coefficients are used to encode frequency coefficients corresponding to progressively higher frequencies [Rhodes Figures 4 – 7 and 9 (subfigures included) as well as Column 7 lines 25 – 47 (images contains pixel data / arrays of pixels), Column 8 lines 46 – Column 9 line 25 (transforms of pixels to generate frequency information performed to generate zero coefficients – combinable / modified by Keeney), Column 13 lines 4 – 46 and Column 14 lines 4 – 45 (pixels comprise ROIs to compress for transforms at various levels); Keeney Figures 2 and 4 as well as Column 8 lines 22 – 67 (truncating DCT transform coefficients or set to zero particular coefficients as part of selective encoding where one of ordinary skill in view of the teachings of 
iv) at least one frequency coefficient is discarded so that the set of encoded frequency coefficients is smaller than the set of frequency coefficients [Rhodes Figures 4 – 7 and 9 (subfigures included) as well as Column 7 lines 25 – 47 (images contains pixel data / arrays of pixels), Column 8 lines 46 – Column 9 line 25 (transforms of pixels to generate frequency information performed to generate zero coefficients – combinable / modified by Keeney), Column 13 lines 4 – 46 and Column 14 lines 4 – 45 (pixels comprise ROIs to compress for transforms at various levels); Keeney Figures 2 and 4 as well as Column 8 lines 22 – 67 (truncating DCT transform coefficients or set to zero particular coefficients as part of selective encoding where one of ordinary skill in view of the teachings of Keeney recognizes zero values have shorter codewords and uses fewer bits in encoding), and Column 9 lines 1 – 53 (using frequency cut-off / select frequencies (thus discarding others and having a smaller set of non-zero coefficients to encode) to generate more zero coefficients at higher frequencies and use shorter codewords for zero values)]; and, 
v) at least one frequency coefficient is discarded corresponding to higher frequencies [Rhodes Figures 4 – 7 and 9 (subfigures included) as well as Column 7 lines 25 – 47 (images contains pixel data / arrays of pixels), Column 8 lines 46 – Column 9 line 25 (transforms of pixels to generate frequency information performed to generate zero coefficients – combinable / modified by Keeney), Column 13 lines 4 – 46 and Column 14 lines 4 – 45 (pixels comprise ROIs to compress for transforms at various levels); Keeney Figures 2 and 4 as well as Column 8 lines 22 – 67 (truncating DCT transform coefficients or set to zero particular coefficients as part of selective encoding where one of ordinary skill in view of the teachings of Keeney recognizes zero values have shorter codewords and uses fewer bits in encoding), and Column 9 lines 1 – 53 (using frequency cut-off / select frequencies (thus discarding coefficients to encode) to generate more zero coefficients at higher frequencies and use shorter codewords for zero values)];
d) generate compressed image data using the encoded frequency coefficients [Saxena Figures 2, 4, 5, 8 and 10 (subfigures included) as well as Paragraphs 66 – 78; Rhodes Figures 4 – 7 and 9 
Please see claim 1 for the motivation to combine Saxena and Rhodes.
The motivation to combine Keeney with Rhodes and Saxena is to combine features in the same / similar field of invention of compressing (and decompressing) images for display accounting for the gaze / view of the user (or audience) [Keeney Column 1 lines 8 – 27] in order to improve coding efficiency accounting for user gaze / regions of importance in images for display [Keeney Column 2 lines 45 – 67 where additionally the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Saxena, Rhodes, and Keeney which will be used throughout the Rejection.

Regarding claim 16, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Keeney teaches particulars in coding / compressing images (and renders obvious the inverse operation as well) including zeroing transform coefficients to improve codeword length in encoding (and similarly for decoding) incorporating block / region based encoding techniques.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression and in combination with Keeney’s teachings in taking transforms, quantizing, and zeroing transform coefficients to more efficient encode (and have shorter words to decode similarly) image data.  The combination teaches
wherein the method includes:
a) selecting one of a plurality of bit encoding schemes, wherein each of the plurality of bit encoding schemes selectively encodes different frequency coefficients with respective different numbers of bits to provide a different degree of compression [Rhodes Figures 4 – 7 and 9 (subfigures included) as well as Column 7 lines 25 – 47 (images contains pixel data / arrays of pixels), Column 8 lines 46 – Column 9 line 25 (transforms of pixels to generate frequency information performed to generate zero coefficients – combinable / modified by Keeney), Column 13 lines 4 – 46 and Column 14 lines 4 – 45 (pixels comprise ROIs to compress for transforms at various degrees); Keeney Figures 2 and 4 as well as Column 8 lines 22 – 67 (truncating DCT transform coefficients or set to zero particular coefficients as part of selective encoding where one of ordinary skill in view of the teachings of Keeney recognizes zero values have shorter codewords and uses fewer bits in encoding), Column 9 lines 1 – 53 (using frequency cut-off / select frequencies to generate more zero coefficients at higher frequencies and use shorter codewords for zero values for the bit stream (using bit encoding schemes)) and Column 10 lines 26 – 67 (bit budget considered encoding blocks)] and wherein the bit encoding scheme is selected at least in part depending on at least one of:
i) a desired degree of compression [See previous claim limitation and claim limitation 8aii) for Saxena and Rhodes citations and additionally Keeney Figures 2 and 4 as well as Column 8 lines 22 – 67 (truncating DCT transform coefficients or set to zero particular coefficients as part of selective encoding where one of ordinary skill in view of the teachings of Keeney to select which coefficients are zero (by choosing the Q factor or the frequency cut-off / truncation point) affects the degree of compression), Column 9 lines 1 – 53 (using frequency cut-off / select frequencies to generate more zero coefficients at higher frequencies affecting degree of compression) and Column 10 lines 26 – 67 (degrees of compression from encoding scheme choices including Q factors)]; and,
ii) the position of the array of pixels [See previous claim limitation and claim limitation 8ax) for Saxena and Rhodes citations and additionally Keeney Figures 2 and 4 as well as Column 8 lines 22 – 67 (truncating DCT transform coefficients or set to zero particular coefficients where one of ordinary skill in the art readily recognizes with the DCT the coefficients location in the block indicate frequency information thus pixel position is accounted for), Column 9 lines 1 – 53 (using frequency cut-off / select 
b) encoding the frequency coefficients in accordance with the selected bit encoding scheme [Saxena Figures 2, 4, 5, 8 and 10 (subfigures included) as well as Paragraphs 66 – 78; Rhodes Figures 4 – 7 and 9 (subfigures included) as well as Column 7 lines 25 – 47 (images to compress), Column 8 lines 46 – Column 9 line 25 (transforms of pixels to generate frequency information performed for compression or as part of an encoding / compression algorithm – combinable / modified by Keeney), Column 13 lines 4 – 46 and Column 14 lines 4 – 45 (compress transforms based on ROIs); Keeney Figures 2 and 4 as well as Column 8 lines 22 – 67, Column 9 lines 1 – 53 and Column 10 lines 26 – 67 (bit budget considered encoding blocks with bit encoding techniques)].
Please see claim 14 for the motivation to combine Saxena, Rhodes, and Keeney.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Saxena, Rhodes, and further in view of Tantos, et al. (US PG PUB 2014/0184475 A1 referred to as “Tantos” throughout).
Regarding claim 47, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Tantos teaches processing in case of loss / missing / corrupted data during transmission in the communication link / channel.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression and with Tantos data recovery techniques in case of lost / discarded data.  The combination teaches
wherein the method includes using at least one decompression scheme to duplicate an image to recover a frame rate for a discarded image [See claim 40 limitation b) at least regarding the claimed “decompression scheme” for citations from Saxena and Rhodes and additionally Saxena Table 7 (recovery points signaled); Tantos Figures 4 and 9 – 10 (subfigures included – see at least reference 
Please see claim 40 for the motivation to combine Saxena and Rhodes.
The motivation to combine Tantos with Rhodes and Saxena is to combine features in the same / related field of invention of communication issues in HMD devices [Tantos Paragraphs 1 – 3] in order to improve the user experience by creating a more robust communication system [Tantos Paragraphs 4 and 34 – 35 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].

Claims 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena, Rhodes, Keeney, and further in view of Perron, et al. (US PG PUB 2017/0085872 A1 referred to as “Perron” throughout).
Regarding claim 48, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Keeney teaches particulars in coding / compressing images (and renders obvious the inverse operation as well) including zeroing transform coefficients to improve codeword length in encoding (and similarly for decoding) incorporating block / region based encoding techniques.  Perron teaches signaling the number of bits used per symbol / frequency coefficient encoded in entropy coding and decoding using the symbols.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression and in combination with Keeney’s teachings in taking transforms, quantizing, and zeroing transform coefficients to more efficient encode (and have shorter words to decode similarly) image data and Perron’s teachings  suggestion of the symbol table in entropy encoding.  The Examiner observes the claim is the inverse (decoding / decompression) of claim 14 where one of ordinary skill in the art would readily recognize the citations in claim 14 as the inverse of the claimed decoding / decompression claim especially in view of Saxena Paragraphs 40 and 95 – 97.  The combination teaches
wherein the method includes using at least one decompression scheme to:
a) determine a set of encoded frequency coefficients from the compressed image data in accordance with a bit encoding scheme that defines the number of bits used in each encoded frequency coefficient [See claim 14 limitation a) and claim 40 limitation b) (metadata used for decoding in Saxena and Rhodes) for citations and additionally Keeney Figure 2 (see at least reference character 95 to process an encoded bitstream) as well as Column 1 lines 28 – 65 (entropy encoding as a known technique in image / video compression as well as the decoding process – see MPEG and JPEG references), Column 8 lines 45 – 67 (entropy encoding frequencies), Column 9 lines 34 – 53; Perron Figures 2, 4, 6 as well as paragraphs 74 – 80 (symbols converted to bits and assignment of number of bits to symbol frequency use (e.g. “0” has a short number of bits)];
b) performing bit decoding of the encoded frequency coefficients in accordance with the bit encoding scheme to thereby generate a set of frequency coefficients, wherein at least one frequency coefficient is generated so that the set of encoded frequency coefficients is smaller than the set of frequency coefficients [See claim 14 limitation c) for citation and additionally Perron Paragraphs 74 – 80 with the scan order of the frequency coefficients for entropy encoding considerations and use of run-length coding]; and,
c) applying an inverse transformation to the set of frequency coefficients to determine pixel data representing an array of pixels within the one or more images [See claim 14 limitation b) for citations and additionally Keeney Figure 2 (see at least reference character 95) as well as Column 5 lines 37 – 64 (decoding the compressed data thus performing inverse encoding steps); Perron Figure 8 (see at least reference characters 81 and 82) as well as Paragraphs 69, 71 – 74 (transform and inverse for decoding / computing residuals and prediction)].
Please see claim 14 for the motivation to combine Saxena, Rhodes, and Keeney as decompression is the obvious inverse process of the compression scheme / process of the method of claim 1 [See Saxena Paragraphs 40 and 95 – 97 at least].
The motivation to combine Perron with Keeney, Rhodes, and Saxena is to combine features in the same / related field of invention of video distribution with live / on-demand applications [Perron 
This is the motivation to combine Saxena, Rhodes, Keeney, and Perron that will be used throughout the Rejection.

Regarding claim 50, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Keeney teaches particulars in coding / compressing images (and renders obvious the inverse operation as well) including zeroing transform coefficients to improve codeword length in encoding (and similarly for decoding) incorporating block / region based encoding techniques. Perron teaches signaling the number of bits used per symbol / frequency coefficient encoded in entropy coding and decoding using the symbols.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression and in combination with Keeney’s teachings in taking transforms, quantizing, and zeroing transform coefficients to more efficient encode (and have shorter words to decode similarly) image data and Perron’s teachings  suggestion of the symbol table in entropy encoding.  The Examiner observes the claim is the inverse (decoding / decompression) of claim 14 where one of ordinary skill in the art would readily recognize the citations in claim 14 as the inverse of the claimed decoding / decompression claim especially in view of Saxena Paragraphs 40 and 95 – 97.  The combination teaches
a) selecting one of a plurality of bit encoding schemes wherein each of the plurality of bit encoding scheme selectively encodes different frequency coefficients with respective different numbers of bit to provide a different degree of compression [See claim 40 limitations a) and b) (metadata signals how to decode and tables to use and claim 16 limitation a) for citations of Saxena, Rhodes, and Keeney in making the selection – see Keeney Figure 2 (see at least reference character 95) and Perron Figure 8 as and wherein the bit encoding scheme is selected at least in part depending on at least one of:
i) an encoding code [See claim 16 limitations a) and b) for citations and additionally Perron Figure 8 as well as Paragraphs 71 – 77 (entropy encoding schemes to generate codes)]
ii) the bit encoding scheme used to generate the compressed image data [See claim 16 limitations a), ai), and aii) for citations and additionally Perron Figure 8 as well as Paragraphs 71 – 77 (entropy encoding schemes to generate codes)]; and, 
iii) the position of the array of pixels [See claim 16 limitation aii) for citations and additionally Perron Figure 8 as well as Paragraphs 71 – 77 (scan order part of entropy encoding / decoding)]; and,
b) decoding the encoded frequency coefficients in accordance with the selected bit encoding scheme [See claim 16 limitation b), Claim 40 limitations a) and b) and Claim 48 limitations b) and c) for citations and additionally Perron Figure 8 as well as Paragraphs 5 – 11, 33 – 37 (decoder known), 67, and 71 – 77 (entropy encoding schemes to generate codes)].
Please see claim 48 for the motivation to combine Saxena, Rhodes, Keeney, and Perron.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee, et al. (US PG PUB 2007/0263938 A1 referred to as “Lee” throughout) in Paragraphs 33 and 41 – 47 discussion compression issues in a foveal vision framework similar to the pending application.  Armstrong (US PG PUB 2017/0075416 A1 referred to as “Armstrong” throughout) teaches in Paragraph 87 number of bits per symbol for the entropy encoding step.  Atluru, et al. (US PG PUB 2018/0146198 A1 referred to as “Atluru” throughout) teaches in Figures 3 and 4 (subfigures included) compression based on gaze / line of sight of viewer for HMD and similar devices.
Reference that could raise ODP Issues based on amendments made to the claims: Fitzgerald, et al. (US Patent #10,657,674 B2 referred to as “Fitzgerald” throughout).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487